William C. Hecht, Jr., J.
Tenants seek to review an order of the State Rent Administrator which granted the landlord a rent increase pursuant to subdivision 5 of section 33 of the State Rent and Eviction Regulations.
Stripped of all unnecessary details, the only question here is whether respondent was correct in adopting a sale price of $998,000 which the grantor of the present landlord paid for the property. The landlord acquired the apartment house in' question via an exchange.
Tenants’ main grievance is that the value of the property could not be based upon the above-mentioned sales price because it was a distorted value resulting from special circumstances.
From an analysis of the record I deem it fair to conclude that respondent did not capriciously adopt the sales price as a basis upon which to grant the requested increase.
The landlord, College Properties, Inc., purchased the property from one, Ancowitz, who paid $998,000 for it. Ancowitz paid $50,000 on contract, $678,021.11 in cash (after adjustments) on closing, and took subject to a consolidated first mortgage in the sum of $277,087.17.
Ancowitz then contracted with College, the present landlord, to exchange the subject property for three apartment houses owned by College located in The Bronx, plus $100,812.33 to be paid in cash by College.
Ancowitz then agreed to sell the three properties to Empire Realty for $1,015,000. Respondent found as a fact that there was no financial or familia relationship among the various corporations or principals involved in all the transactions.
Against this background I find no warrant for a rejection of the sales price adopted by respondent. This is clearly not a situation in which there is a distorted reflection of value. The record is barren of any evidence which would even tend to indicate that the sale to Ancowitz and the subsequent exchange between Ancowitz and the present landlord were not bona fide.
Under all the circumstances here, the determination under review should not be disturbed. Accordingly, the application is denied and the petition is dismissed.